DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8 remain pending in the application.
Claims 1-8 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 10/25/2021 has been entered. 

Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 112(a) have been fully considered and are persuasive due to the amendments to claims 1 and 3-8.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 1 and 3-8.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the combination of Qiao and Gachot fails to disclose or suggest “mixed text information by combining the translated text information with the 
In response to Applicant’s argument that the combination of Qiao and Gachot fails to disclose or suggest “noise removal processing for removing, from the mixed text information, noise information that is to become noise, and subsequently, associating the sensitivity information with the mixed text information in which the noise information is removed”, Examiner respectfully disagrees. Having applied the broadest reasonable interpretation to the limitation, noise removal processing is interpreted as a processing that results in the removal of information. Gachot teaches the pre-processing the text information to generate a pre-processed file including noun-phrase units, for which all the information but the noun phrase are removed and such is performed on the combined/mixed information stored as noted above(see 2.2.2).
Therefore, the rejection of claims 1-8 under 35 U.S.C. 103 is maintained.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874) and Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996).

Regarding claim 1, Qiao, in the analogous field of sentiment analysis systems, teaches a data processing server configured to through execution of specified filtering processing on published information published on a specified medium, acquire, as text information associated with a specified field, first language text information including text information (Qiao: the sentiment data may be stored in sentiment index or database 230 in one embodiment. Sentiment database 230 may include one or more data structures (e.g., 400, 500, 600A, 600B, 600C, 700A, 700B, 800A, 800B, 900, 1000, some combination thereof, etc.), FIG. 2-10 and ¶ [0042]; The sentiment data may be determined from a plurality of documents or sources, ¶ [0062], including at least a first text information).¶ [0043] (discussing associating sentiment “very good” with specified field of weather.)
create a database for a search (Qiao: the sentiment data may be stored in sentiment index or database 230 in one embodiment. Sentiment database 230 may include one or more data structures (e.g., 400, 500, 600A, 600B, 600C, 700A, 700B, 800A, 800B, 900, 1000, some combination thereof, etc.), FIG. 2-10 and ¶ [0042]; The sentiment data may be determined from a plurality of documents or sources, ¶ [0062], including at least a first text information.) by executing extraction processing for extracting sensitivity information from the [text information] (Qiao: FIGS. 1A, 1B and 1C show a flowchart of computer-implemented process 100 for automatically generating sentiment data.  As shown in FIG. 2, analysis component 220 may analyze sentiment []
 and subsequently, associating the sensitivity information with the [text information] (Qiao: FIG. 4 shows exemplary data structure 400 including sentiment data (e.g., data associated with sentiment of one or more portions of at least one document, ¶ [0058]).  

However, Qiao does not teach first language text information written in a specified first language and second language text information including text information written in one or more second languages other than the specified first language; create translated text information by translating the second language text information into text information written in the specified first language using a specified translation technique; create mixed text information by combining the translated text information with the first language text information such that the translated text information forms an additional part of the first language text information and noise removal processing for removing, from the mixed text information, noise information that is to become noise.

Gachot et al., in the analogous field of multilingual search systems, teaches first language text information written in a specified first language and second language text information including text information written in one or more second languages other than the specified first language; create translated text information by translating the second language text information into text information written in the specified first language using a specified translation technique; create mixed text information by combining the translated text information with the first language text information such that the translated text information forms an additional part of the first language text information (Gachot et al.: document pre-processor and browser. The pre-processor works on documents separately from the query and retrieval process. Pre-processing of documents results in a searchable file which contains detailed information on the morphological, syntactic, and semantic level, as well as information on the output translation. Documents are automatically parsed and translated by SYSTRAN machine translation systems. The parse information is an intermediate product of the translation process which is ordinarily discarded. However, the pre-processor captures this information and stores it in a condensed format. Figure 1 gives an overview of the system, see Section 2.2.3);
and noise removal processing for removing, from the mixed text information, noise information that is to become noise (Gachot et al.: The Components The NLP Browser consists of two parts: document pre-processor and browser, Section 2.2.3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao with that of Gachot et al. and to combine the sentiment database creation apparatus with a system that translates documents in multiple languages for use in a search system. By doing so, a user is able to search and retrieve information that is originally in a different language than the user’s target language (Gachot et al., Section 1). Furthermore, an information retrieval system that goes beyond simple Boolean word matching can profit from an engine with knowledge and understanding of the language to be searched and also of the language preferred by the user. There are various levels of knowledge, but machine translation certainly has to deal with a number of them, such as detailed lexical and grammatical information on words, ambiguities, the structure of sentences, as well as syntactic and semantic functioning of their components. This is useful information for any attempt to automate 

Regarding claim 3, the combination of Qiao and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. Qiao further teaches a database storage configured to store the database; a search terminal configured to search the database, stored in the database storage (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]; a query (e.g., "Toyota Land Cruiser"), ¶ [0115]); the data processing server configured to categorize the sensitivity information in a result of the search by the search terminal into a plurality of categories of sensitivity information (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component., sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]); and the search terminal configured to display the plurality of categories of sensitivity information such that the plurality of categories of sensitivity information are each colored in a corresponding one of mutually different colors (Qiao: a green image may be displayed as the background of region 1650 to indicate a positive sentiment score, a red image may be displayed as the background of region 1670 to indicate a negative sentiment score, see FIG. 1600B and ¶ [00141]).  

Regarding claim 4, the combination of Qiao and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. Qiao further teaches a database storage configured to store the database; a search terminal configured to search the database, stored in the database storage (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]; a query (e.g., "Toyota Land Cruiser"), ¶ [0115]); the data processing server configured to categorize the sensitivity information in a result of the search by the search terminal into a plurality of layers of categories of sensitivity information from a highest layer up to a lowest layer (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component., sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; a category (e.g., positive, negative, neutral, etc.), ¶ [0047]); and the search terminal configured to display the plurality of layers of categories of sensitivity information on a layer-by-layer basis in order from the highest layer to the lowest layer (Qiao: FIG. 14A depicts a user interface displaying the categories of sentiment “Positive” “Negative” and “Neutral”).  

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874), Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996) and Kumar et al. (US 2018/0067935).

Regarding claim 2, the combination of Qiao and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. 
However, the combination of Qiao and Gachot et al. does not teach wherein, in the noise removal processing, in a case where a specified noun associated with the specified field is included in the mixed text information, when a part of speech following the specified noun is other than a case particle that is any one of a nominative case, an objective case, and a possessive case, a part of the mixed text information including the specified noun is removed as the noise information.
Kumar et al., in the analogous field of information retrieval, teaches wherein, in the noise removal processing, in a case where a specified noun associated with the specified field is included in the mixed text information, when a part of speech following the specified noun is other than a case particle that is any one of a nominative case, an objective case, and a possessive case, a part of the mixed text information including the specified noun is removed as the noise information (Kumar et al.: Bigram_filter_list: list of bi-grams which are noise and should be removed. These include Remove bigrams where one word is in Adjective_list and another word in Special_ noun_list, Remove bigrams where one word is in Adverb_list and another word in Special_ noun_list, Remove bigrams where one word is in Verb_list and another word in Special_ noun_list, ¶ [0038], [0043] – [0045]). The examiner notes that the words following the specified noun in these examples are verbs and adjectives and thus not one of a nominative, objective or possessive case.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao and Gachot et al. with that of Kumar et al. and to remove text including a specified noun not followed by a nominative case, an objective case, or a possessive case. By doing so, the search system can improve precision of retrieval.

Regarding claim 6, the combination of Qiao, Gachot et al., and Kumar et al. teaches the database creation apparatus according to claim 2, as shown prior. Qiao further teaches a database storage configured to store the database; a search terminal configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data ; the data processing server configured to categorize the sensitivity information in a result of the search by the search terminal into a plurality of categories of sensitivity information (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component, sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]); and the search terminal configured to display the plurality of categories of sensitivity information such that the plurality of categories of sensitivity information are each colored in a corresponding one of mutually different colors (Qiao: a green image may be displayed as the background of region 1650 to indicate a positive sentiment score, a red image may be displayed as the background of region 1670 to indicate a negative sentiment score, see FIG. 1600B and ¶ [00141]).   

Regarding claim 7, the combination of Qiao, Gachot et al., and Kumar et al. teaches the database creation apparatus according to claim 2, as shown prior. Qiao further teaches a database storage configured to store the database; a search terminal configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]), based on a specified keyword associated with the specified field (Qiao: data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]; a query (e.g., "Toyota Land Cruiser"), ¶ [0115]); the data processing server configured to categorize the sensitivity information in a result of the search by the search terminal into a plurality of layers of categories of sensitivity information from a highest layer up to a lowest layer (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component., sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; a category (e.g., ; and the search terminal configured to display the plurality of layers of categories of sensitivity information on a layer-by-layer basis in order from the highest layer to the lowest layer (Qiao: FIG. 14A depicts a user interface displaying the categories of sentiment “Positive” “Negative” and “Neutral”).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874), Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996), and Dhillon et al. (US 2012/0041937).

Regarding claim 5, the combination of Qiao, and Gachot et al. teaches the database creation apparatus according to claim 1, as shown prior. Qiao further teaches a database storage configured to store the database; a search terminal configured to search the database, stored in the database storage unit (Qiao: Computer System Platform, ¶ [0167]-[0174]; data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]) [] and the search terminal configured to display a plurality of pieces of the sensitivity information in a result of the search by the search terminal (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component, sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; also see displayed sensitivity data in FIG. 16A-C).
	However, the combination of Qiao and Gachot et al. does not teach based on a specified search period, and the search terminal configured to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and display additional - 24 -information stored in the database and corresponding to the selected piece of sensitivity information.
	Dhillon et al., in the analogous field of sentiment analysis systems, teaches based on a specified search period (Dhillon et al.: various input parameters for searching are supported, such as sorting by date, see Table 1 and ¶ [0071]) and to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and display additional - 24 -information stored in the database and corresponding to the selected piece of sensitivity information (Dhillon et al.: FIG. 1A displays the overall percentage of positive sentiment and negative sentiment expressed by Barack Obama in a particular corpus, for example, a set of documents, web pages, blogs, indexed from the world-wide web. The left column displays the specific top entities being praised by Barack Obama, and the right column displays the specific entities being criticized, FIG. 1A and ¶ [0025]; See FIG. 1D and FIG. 1E which depict a user operation of selecting a positive entity “France” (sensitivity data) and relevant results are displayed (including at least one related word to the selected entity “France”).)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao and Gachot et al. with that of Dhillon et al. and to enable capability to search by date, and to enable additional information to be displayed when a piece of sensitivity information is selected. By doing so, information may be conveyed in a compact and intuitive form. Additionally, enabling searching by date allows for more relevant results to be returned to a user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2013/0018874), Gachot et al. (“The SYSTRAN NLP Browser: An Application of Machine Translation Technology in Multilingual Information Retrieval”, Pub. 1996), Kumar et al. (US 2018/0067935), and Dhillon et al. (US 2012/0041937).

Regarding claim 8, the combination of Qiao, Gachot et al., and Kumar et al. teaches the database creation apparatus according to claim 2, as shown prior. Qiao further teaches a database storage configured to store the database; a search terminal configured to search the database, stored in the database storage (Qiao: Computer System Platform, ¶ [0167]-[0174]; data associated with sentiment of one or more portions of at least one document may be accessed from a database using data associated with a search, ¶ [0041]) [] and the search terminal configured to display a plurality of pieces of the sensitivity information in a result of the search by the search terminal (Qiao: the sentiment data (e.g., 1340) may be generated by the sentiment component, sentiment data may be at least one score, at least one category, at least one degree, at least one classification, etc., ¶ [0112]; also see displayed sensitivity data in FIG. 16A-C).
	However, the combination of Qiao, Gachot et al., and Kumar et al. does not teach based on a specified search period, and the search terminal configured to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and display additional - 24 -information stored in the database and corresponding to the selected piece of sensitivity information.
	Dhillon et al., in the analogous field of sentiment analysis systems, teaches based on a specified search period (Dhillon et al.: various input parameters for searching are supported, such as sorting by date, see Table 1 and ¶ [0071]) and the search terminal configured to, when any piece of sensitivity information among the plurality of pieces of sensitivity information is selected, display a related word corresponding to the selected piece of sensitivity information, and display additional - 24 -information stored in the database and corresponding to the selected piece of sensitivity information (Dhillon et al.: FIG. 1A displays the overall percentage of positive sentiment and negative sentiment expressed by Barack Obama in a particular corpus, for example, a set of documents, web pages, blogs, indexed from the world-wide web. The left column displays the specific top entities being praised by Barack Obama, and the right column displays the specific entities being criticized, FIG. 1A and ¶ [0025]; See FIG. 1D and FIG. 1E which depict a user operation of selecting a positive entity “France” (sensitivity data) and relevant results are displayed (including at least one related word to the selected entity “France”).)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Qiao, Gachot et al., and Kumar et al. with that of Dhillon et al. and to enable capability to search by date, and to enable additional information to be displayed when a piece of sensitivity information is selected. By doing so, information may be conveyed in a compact and intuitive form. Additionally, enabling searching by date allows for more relevant results to be returned to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ni et al. (US 2011/0258229) discusses utilizing data mining technology to extract universal topics with multilingual representations from a multilingual database, and to organize existing or new documents in different languages by analyzing their respective topic distributions (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/09/2022

/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/11/2022